WADI tebe Uv ayanru MIN ENVY LL bbl ow BOUIN WO Le t uUyr tui wb

eq GreenbergTraurig

Caroline J. Heller
ht :: rey

 

 

(212) 801 “165

 

SO ef
December 12, 2019 fh of t
Wi /
VIA ECF HON’ ROBERT W. LERWOURGER

 

UNITED STATES MAG

 

    
 
 

ROME CA TE ae ao

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: | 2 -|2-\9__

Honorable Robert W. Lehrburger
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, New York 10007-1312

 

 

 

 

 

 

 

Re: AF etal. v. NY.C. Dep’t of Educ., et al., 19-cv-10148 (AJN) (

Dear Judge Lehrburger:

We are pro bono co-counsel with Advocates for Children of New York, Inc. (“AFC”) for Plaintiff
in the above-captioned action. On December 1], 2019, the Court issued a scheduling order,
scheduling an Initial Pretrial Conference for January 9, 2020. We write to request an adjournment
of the January 9, 2020 Initial Pretrial Conference because I have a deposition scheduled for that
day. We have conferred with counsel for Defendants, and both parties are available on the
following dates and times: January 10, 13, 28 from 9:30 a.m.- 12:00 p.m., or; January 14, 15, 17
at any time.

Thank you for your consideration.

Respectfully submitted,
GREENBERG TRAURIG, LLP

By: /s/ Caroline J, Heller
Caroline J. Heller
200 Park Ave.
New York, New York 10166
Tel: (212) 801-9200

hellerc@gtlaw.com
Attorneys for Plaintiffs

ce: Priscilla Denterlein, Esq. (via ECF)
Rebecca Shore, Esq. (via ECF)

GREENBERG TRAURIG, LLP # ATTORNEYS AT LAW » WWW.GTLAW.COM
MetLife Building « 200 Park Avenue * New York, NY 10166 @ Tel 212.801.9200 @ Fax 212.801.6400
